                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
CARBONLITE HOLDINGS LLC, et al.,1                             )   Case No. 21-10527 (JTD)
                                                              )
                                     Debtors.                 )   (Jointly Administered)
                                                              )
                                                                  Ref. Docket Nos. 692, 693

     ORDER GRANTING DEBTORS’ MOTION TO SHORTEN NOTICE PERIOD AND
    SCHEDULE HEARING ON: DEBTORS’ MOTION FOR AN ORDER (I) APPROVING
    THE DISCLOSURE STATEMENT; (II) SCHEDULING CONFIRMATION HEARING;
       (III) APPROVING FORM AND MANNER OF NOTICE OF CONFIRMATION
       HEARING; (IV) ESTABLISHING PROCEDURES FOR SOLICITATION AND
       TABULATION OF VOTES TO ACCEPT OR REJECT PLAN, INCLUDING (A)
         APPROVING FORM AND CONTENT OF SOLICITATION PACKAGE; (B)
         ESTABLISHING RECORD DATE AND APPROVING PROCEDURES FOR
      DISTRIBUTION OF SOLICITATION PACKAGES; (C) APPROVING FORMS OF
    BALLOTS; (D) ESTABLISHING VOTING DEADLINE FOR RECEIPT OF BALLOTS
          AND (E) APPROVING PROCEDURES FOR VOTE TABULATIONS; (V)
     ESTABLISHING DEADLINE AND PROCEDURES FOR FILING OBJECTIONS TO
          CONFIRMATION OF PLAN; AND (VI) GRANTING RELATED RELIEF

           Upon consideration of the motion (the “Motion to Shorten”)2 of the above-captioned

debtors and debtors in possession (collectively, the “Debtors”) for entry of an order (this “Order”)

shortening the notice period of, and scheduling a hearing on, the Debtors’ Motion for an Order (I)

Approving Disclosure Statement; (II) Scheduling Confirmation Hearing; (III) Approving Form

and Manner of Notice of Confirmation Hearing; (IV) Establishing Procedures for Solicitation and

Tabulation of Votes to Accept or Reject Plan, Including (A) Approving Form and Content of



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion to Shorten.



DOCS_NY:43481.1 13044/001
Solicitation Package; (B) Establishing Record Date and Approving Procedures for Distribution

of Solicitation Packages; (C) Approving Forms of Ballots; (D) Establishing Voting Deadline for

Receipt of Ballot; and (E) Approving Procedures for Vote Tabulations; (V) Establishing Deadline

and Procedures for Filing Objections to Confirmation of Plan; and (VI) Granting Related Relief

(the “Solicitation Procedures Motion”); all as more fully set forth in the Motion to Shorten; and

upon the First Day Declaration; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012; and this Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court may enter a final

order consistent with Article III of the United States Constitution; and this Court having found that

venue of this proceeding and the Motion to Shorten in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion to Shorten

was appropriate under the circumstances and no other notice need be provided, except as set forth

herein; and this Court having determined that the legal and factual bases set forth in the Motion to

Shorten establish just cause for the relief granted herein; and upon all of the proceedings had before

this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

        1.       The Motion to Shorten is granted as set forth herein.

        2.       The hearing on the Solicitation Procedures Motion is scheduled for July 19, 2021

at 11:00 a.m. (prevailing Eastern Time).

        3.       Any responses or objections to the relief requested in the Solicitation Procedures

Motion shall be filed no later than July 16, 2021 at 5:00 p.m. (prevailing Eastern Time).




DOCS_NY:43481.1 13044/001                        10
        4.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order.

        5.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




         Dated: July 3rd, 2021                             JOHN T. DORSEY
         Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE




DOCS_NY:43481.1 13044/001                         2
